Citation Nr: 0811525	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right eye 
disorder.

4.  Entitlement to service connection for cluster headaches.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case has since been 
transferred to the New York, New York VARO.

The issues of service connection for a right eye disorder, 
cluster headaches, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Major depression was not first manifested in service or 
for many years thereafter.

2.  A right knee disorder was not first manifested in service 
or for many years thereafter.


CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, VA examinations with etiology opinions have 
been found to not be "necessary" in this case pursuant to 
38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, psychiatric symptoms.  Subsequent to 
service, the veteran was hospitalized at a VA facility in 
October 2003 and at that time reported no past psychiatric 
treatment.  He subsequently underwent psychotherapy and was 
noted to have a diagnosis of major depression in November 
2003.  The veteran's January 2004 VA psychiatric examination 
also contains a diagnosis of major depressive disorder, but 
the examiner did not offer commentary as to the etiology of 
this disorder.

As to the claimed right knee disorder, the Board notes that 
the veteran did not complain of right knee symptoms or of any 
joint pain during his January 2004 VA orthopedic examination.  
He had previously been privately treated for right knee 
swelling of seven days' duration in October 2002, but x-rays 
from that month revealed only a bone infarct in the distal 
femur, with no fracture, dislocation, or joint space 
abnormalities.  There is no suggestion from any of these 
medical records of a current and chronic disorder that is in 
any way etiologically related to service.

To date, the RO has not afforded the veteran fully 
comprehensive VA examinations for the express purpose of 
ascertaining the etiology of his claimed major depression and 
right knee disorder.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).   In this case, however, there is no evidence 
linking the veteran's claimed disorders to service and no 
reasonable possibility that VA examinations would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  
The only evidence of record supporting the veteran's claims 
is his own lay opinion, as indicated in his May 2005 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for major depression 
and a right knee disorder, and the claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for major depression is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

During service, in October 1987, the veteran sustained a 
right eye injury when cleaning a weapon.  The Board also 
notes that he was treated for headaches in June 1988.  His 
January 2004 VA eye examination contains an impression of 
symptoms consistent with cluster headaches "OD [right eye] 
onset associated with past trauma."  No indication was given 
as to whether there existed a current right eye disorder, 
although an earlier VA treatment record from October 2003 
contains an assessment of glaucoma suspect secondary to 
asymmetric choroidal detachment and thinned rim tissue, right 
greater than left.  Given this evidence, the Board finds that 
a more thorough VA eye examination is "necessary" under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) to 
ascertain the nature and etiology of the veteran's claimed 
right eye disorder and cluster headaches.

As to the veteran's claim of service connection for tinnitus, 
the Board initially notes that the Court has determined that, 
for tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus represent competent evidence.  
Moreover, service connection is in effect for bilateral 
hearing loss, and the veteran has been noted to have driven a 
Bradley infantry vehicle during service.  A January 2004 VA 
ear disease examination report also indicates that it was 
"possible" that exposure to loud noises in service "could 
have caused partially" tinnitus.  

In September 2006, the RO contacted the VA examiner who 
conducted the veteran's January 2004 VA audiological 
examination to determine whether his claimed tinnitus was 
related to in-service noise exposure.  In the same month, the 
examiner noted that this case was difficult since the veteran 
has had ear infections and HIV.  The examiner recommended 
that the veteran "be retested with a c-file."  The claims 
file, however, contains documentation that the veteran failed 
to report for VA audiological examinations in October and 
December of 2006.  Nevertheless, in view of Charles, the 
January 2004 medical opinion, and the recommendation from the 
audiological examiner, the Board finds that the appropriate 
action at this juncture would be for the veteran's claims 
file to be reviewed by an ear disease specialist to ascertain 
the etiology of his claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
eye examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed right eye 
disorder and cluster headaches.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is first requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
any chronic disability, other than 
refractive error, etiologically related 
to service and specifically to his 
October 1987 right eye injury.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that current cluster 
headaches, if present, are etiologically 
related to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran's claims file should also 
be reviewed by an appropriate VA examiner 
to determine whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that current 
tinnitus is etiologically related to 
service and, specifically, to noise 
exposure therein.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the veteran's claims of 
service connection for a right eye 
disorder, cluster headaches, and tinnitus 
should be readjudicated.  If the 
determination of one or more of the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


